Title: From George Washington to Brigadier General Peter Muhlenberg, 17 February 1779
From: Washington, George
To: Muhlenberg, Peter


Sir
Head Quarters [Middlebrook] 17th Feby 1779

Inclosed is the Copy of the Virginia Arrangement as transmitted to me by the Board of War, for a final revisal before the Commissions are issued. I therefore desire you to assemble the Feild Officers of the Virginia Line and with them inspect the arrangement carefully, that if there should be any mistakes or misdates they may be reported to me, that I may endeavour to have them adjusted, and the Lists returned compleat to the Board of War. Be pleased to mark those who have resigned with the dates of resignation. There are a few dates not yet filled up, which you will ascertain if possible. Be pleased to acquaint the Officers of your whole line that after the Commissions are issued there will be no future appeal, and therefore desire them, if they have any objections or claims to make or bring them in now.
Be pleased to direct Returns to be made to me Regimentally of the Officers absent on command or furlough specifying the time when their furloughs will expire and the Counties in which they may most probably be found. Governor Henry writes me that a number of Officers will be wanted to collect and march the Recruits from Virginia and therefore some of those now absent may be ordered to remain for that purpose. I am &.
